Citation Nr: 1516295	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The appellant served on active duty from June 2007 to February 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The governing law specifies that an individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct. See 38 U.S.C.A. § 3301; 38 C.F.R. § 21.9520(a).  (Emphasis added).

Under paragraph (b), a Veteran is also eligible for benefits under 38 U.S.C. Chapter 33, if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b). 

A plain reading of 38 C.F.R. §21.9520(a)(2)-(4)  clearly demonstrates that an honorable discharge from service is required for the Veteran to establish eligibility for educational assistance under 38 U.S.C. Chapter 33.  However, subsection (a)(5) makes no mention of the need for an honorable discharge.  Hence, the Board interprets the plain language of 38 C.F.R. §21.9520(a) to not require an honorable discharge when eligibility is based upon one of the exceptions set forth under subsection (a)(5)(i)-(iii).

In this case, the record reflects the appellant's claim was denied because he was discharged "under honorable conditions"; and not an "honorable" discharge.  A DD Form 214 for the June 2007 to February 2012 period is of record that reflects this character of discharge.  However, the appellant maintains that he received an "honorable" discharge in June 2011; reenlisted into service at that time; and received an "under honorable conditions" discharge for his second period of service.  In other words, he maintains that he did have an honorable discharge for the requisite amount of active service so as to qualify for Post-9/11 GI Bill education benefits.  He also submitted a copy of what is purported to be an Honorable Discharge Certificate and Reenlistment Certificate, both dated in June 2011.  E-mails to the service department state that there was no reenlistment document in the appellant's digital records, only extensions; and that the appellant's needed to do a BCNR to correct his record and add those documents to his official record.

In view of the foregoing, to include the notation that only digital records were reviewed, the appellant's accredited representative contended in a March 2015 statement that this case should be remanded to obtain the appellant's complete service personnel records.  The Board concurs that such action is warranted in this case, especially as the appellant has submitted documents indicating he received an honorable discharge and reenlisted in June 2011.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the appellant's service personnel records which establish his dates of service.  Any negative response should be in writing and associated with the claims file.

2.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.

If the benefits requested on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in April 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


